EXAMINER'S AMENDMENT
Claims 1-5, 7-10, 12, 14-20, 221, and 224-226 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Czaja on 8/13/2021.

The application has been amended as follows: 
1.	(Currently Amended) An implantable lead assembly comprising:
a lead including a first elongate flexible printed electronic assembly, which includes a first signal conductive element; and
at least one attenuation arrangement to attenuate MRI-energy, wherein the at least one attenuation arrangement includes a first portion formed as part of the elongate flexible printed electronic assembly, and wherein the first portion is electrically isolated , and further wherein the first portion includes an active filter component.
6.	(Canceled)  
7.	(Currently Amended) The implantable lead assembly of claim 1, wherein the at least one attenuation arrangement comprises a second portion selected from the group consisting of 
11.	(Canceled)
13.	(Canceled) 
18.	(Currently Amended)  The implantable lead assembly of claim 1, wherein the first flexible printed electronic assembly comprises a second signal conductive element and wherein at least a portion of a base insulator is sandwiched between the respective first and second signal conductive elements, and wherein second portion, the second portion comprising a conductive shield at least partially surrounding at least one of the first and second signal conductive elements.
21 - 220.	(Canceled)
222. 	(Canceled) 
223. 	(Canceled) 
226.	(Currently Amended)	The implantable lead assembly of claim 2, wherein includes a second portion printed over the first signal conductive element such that the second portion directly contacts the first signal conductive element.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest an implantable lead assembly for MRI attenuation wherein a flexible printed electronic assembly comprises an active filter component for MRI attenuation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792